912 So.2d 15 (2005)
Michael M. NESBITT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-1991.
District Court of Appeal of Florida, Fourth District.
March 30, 2005.
Michael M. Nesbitt, Monticello, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jeanine Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Michael M. Nesbitt seeks review of an order dismissing his postconviction relief motion. Nesbitt challenges his habitual offender sentence, arguing that the predicate convictions were not properly sequential. In accordance with our prior rulings, we reverse and remand for further proceedings. See Puskac v. State, 872 So.2d 1008, 1008 (Fla. 4th DCA 2004) (relying upon Richardson v. State, 884 So.2d 950 (Fla. 4th DCA 2003), supplemented on reh'g, 884 So.2d 950 (Fla. 4th DCA 2004)); see also Petruny v. State, 884 So.2d 312 (Fla. 4th DCA 2004).
As we did in Richardson, Puskac, and Petruny, we certify conflict with McCall v. State, 862 So.2d 807 (Fla. 2d DCA 2003), and related cases from the other district courts. Again, on remand, "the State may introduce evidence of other qualifying convictions which would allow for a habitual felony offender sentence, should any exist." Puskac, 872 So.2d at 1008.
REVERSED and REMANDED.
STONE, STEVENSON and GROSS, JJ., concur.